EXHIBIT 10.5




[exhibit105002.gif] [exhibit105002.gif]













TERM LOAN AGREEMENT

by and between

Inland Diversified Virginia Beach Landstown, L.L.C.,

a Delaware limited liability company,

as Borrower,

and

Bank of America, N.A.,

a national banking association,

as Lender,

with respect to

Landstown Commons

City of Virginia Beach, Virginia





EXHIBIT 10.5




Table of Contents




Article I

General Information.

5

Section 1.1

Conditions to Closing.

5

Section 1.2

Schedules.

5

Section 1.3

Defined Terms.

5

Section 1.4

Existing Loan.

5

Article II

Terms of the Loan.

6

Section 2.1

The Loan.

6

Section 2.2

Initial Advance.

6

Section 2.3

Liability of Lender.

6

Article III

Representations and Warranties.

7

Section 3.1

Organization, Power and Authority of Borrower; Loan Documents.

7

Section 3.2

Other Documents; Laws.

7

Section 3.3

Taxes.

7

Section 3.4

Legal Actions.

7

Section 3.5

Nature of Loan.

7

Section 3.6

Trade Names.

8

Section 3.7

Financial Statements.

8

Section 3.8

No Material Adverse Change.

8

Section 3.9

ERISA and Prohibited Transactions.

8

Section 3.10

Compliance with Laws and Zoning and Other Requirements; Encroachments.

8

Section 3.11

Certificates of Occupancy.

9

Section 3.12

Utilities; Roads; Access.

9

Section 3.13

Other Liens.

9

Section 3.14

No Defaults.

9

Section 3.15

Affirmation.

9

Article IV

Affirmative Covenants and Agreements.

9

Section 4.1

Compliance with Laws; Use of Proceeds.

9

Section 4.2

Inspections; Cooperation.

10

Section 4.3

Payment and Performance of Contractual Obligations.

10

Section 4.4

Insurance.

10

Section 4.5

Adjustment of Condemnation and Insurance Claims.

12

Section 4.6

Utilization of Net Proceeds.

12

Section 4.7

Management.

13

Section 4.8

Books and Records; Financial Statements; Tax Returns.

13

Section 4.9

Estoppel Certificates.

14

Section 4.10

Taxes; Tax Receipts.

14

Section 4.11

Lender’s Rights to Pay and Perform.

14

Section 4.12

Reimbursement; Interest.

14

Section 4.13

Notification by Borrower.

14





BofA/Landstown

i

Term Loan Agreement

#438690v6










Section 4.14

Indemnification by Borrower.

14

Section 4.15

Fees and Expenses.

15

Section 4.16

Appraisals.

15

Section 4.17

Leasing and Tenant Matters.

15

Section 4.18

Preservation of Rights.

16

Section 4.19

Income from Property.

16

Section 4.20

Representations and Warranties.

16

Section 4.21

Deposit Accounts; Principal Depository.

16

Section 4.22

Tax and Insurance Reserve Deposits.

16

Section 4.23

Swap Contracts.

16

Section 4.24

Take-Out Loan.

16

Section 4.25

Post-Closing Matters.

16

Article V

Negative Covenants.

17

Section 5.1

Conditional Sales.

17

Section 5.2

Insurance Policies and Bonds.

17

Section 5.3

Additional Debt.

17

Article VI

Events of Default.

17

Section 6.1

Payment Default.

18

Section 6.2

Default Under Other Loan Documents.

18

Section 6.3

Accuracy of Information; Representations and Warranties.

18

Section 6.4

Deposits.

18

Section 6.5

Insurance Obligations.

18

Section 6.6

Other Obligations.

18

Section 6.7

Damage to Improvements.

18

Section 6.8

Lapse of Permits or Approvals.

19

Section 6.9

Mechanic’s Lien.

19

Section 6.10

Bankruptcy.

19

Section 6.11

Appointment of Receiver, Trustee, Liquidator.

19

Section 6.12

Inability to Pay Debts.

19

Section 6.13

Judgment.

19

Section 6.14

Dissolution; Change in Business Status.

19

Section 6.15

Default Under Other Indebtedness.

19

Section 6.16

Change in Controlling Interest.

20

Section 6.17

Material Adverse Change.

20

Article VII

Remedies on Default.

20

Section 7.1

Remedies on Default.

20

Section 7.2

No Release or Waiver; Remedies Cumulative and Concurrent.

21

Article VIII

Miscellaneous.

22

Section 8.1

Further Assurances; Authorization to File Documents.

22

Section 8.2

No Warranty by Lender.

22

Section 8.3

Standard of Conduct of Lender.

22





BofA/Landstown

ii

Term Loan Agreement

#438690v6










Section 8.4

No Partnership.

23

Section 8.5

Severability.

23

Section 8.6

Notices.

23

Section 8.7

Permitted Successors and Assigns; Disclosure of Information.

24

Section 8.8

Modification; Waiver.

24

Section 8.9

Third Parties; Benefit.

25

Section 8.10

Rules of Construction.

25

Section 8.11

Counterparts.

25

Section 8.12

Publicity.

25

Section 8.13

Governing Law.

25

Section 8.14

Time of Essence.

26

Section 8.15

Electronic Transmission of Data.

26

Section 8.16

Dispute Resolution.

26

Section 8.17

Forum.

26

Section 8.18

WAIVER OF JURY TRIAL.

28

Section 8.19

USA Patriot Act Notice.

29

Section 8.20

Entire Agreement.

29














BofA/Landstown

iii

Term Loan Agreement

#438690v6













 

Schedules to Term Loan Agreement

Schedule 1

Definitions

 

Schedule 2

Leasing and Tenant Matters

 

Schedule 3

Tax and Insurance Reserve Deposits

 

Schedule 4

Swap Contracts

 








BofA/Landstown

iv

Term Loan Agreement

#438690v6










Term Loan Agreement

This Term Loan Agreement (this “Agreement”) is dated as of the 25th day of
March, 2011, by and between Inland Diversified Virginia Beach Landstown, L.L.C.,
a Delaware limited liability company (“Borrower”), and Bank of America, N.A., a
national banking association (“Lender”).

Recitals

Borrower has applied to Lender for a loan for the purpose of acquiring the real
property that will serve as security for the loan.  Lender has agreed to make
the loan on the terms and conditions set forth in this Agreement and in the
other documents evidencing and securing the loan.

Now, therefore, in consideration of the premises, and in further consideration
of the mutual covenants and agreements herein set forth, the parties covenant
and agree as follows:

Agreements

Article I
General Information.

Section 1.1

Conditions to Closing.

The conditions precedent to closing the Loan and recording the Deed of Trust,
including, without limitation, payment by Borrower to Lender of a nonrefundable
Loan fee in the amount of $239,312.50 (the Loan Amount multiplied by thirty-five
one hundredths of one percent (0.35%)), are set forth in the Closing Checklist.

Section 1.2

Schedules.

The Schedules attached to this Agreement are incorporated herein and made a part
hereof.

Section 1.3

Defined Terms.

Capitalized terms in this Agreement shall have the meanings ascribed to such
terms in the Preamble hereto and in Schedule 1.

Section 1.4

Existing Loan.

(a)

Borrower has purchased the Property subject to the Existing Loan, including the
Existing Note and the Existing Deed of Trust.  At Borrower’s request and in
order to substantially reduce Borrower’s cost and expense of closing the Loan,
Lender has agreed to accept an assignment of the Existing Loan, the Existing
Note and the Existing Deed of Trust, such that Lender is the sole owner of the
Existing Loan; and Lender has further agreed to refinance the same with the new
Loan to be evidenced and secured by the Note, the Deed of Trust and the other
Loan Documents.  Borrower and Lender acknowledge and agree that the Note, the
Deed of Trust and the other Loan Documents evidence all terms and conditions of
the Loan.

(b)

Borrower hereby acknowledges and agrees that it has no claims, counterclaims,
offsets or defenses whatsoever, known or unknown, with respect to the Loan, the
Note, the Deed of Trust or the other Loan Documents as a result of or in any way
connected to or arising out of the Existing Loan, the Existing Note, the
Existing Deed of Trust or any other document or matter related thereto.  To the
extent





BofA/Landstown

5

Term Loan Agreement

#438690v6










Borrower now has or hereafter obtains any such claim, counterclaim, offset or
defense, Borrower hereby waives and releases the same in its entirety.

(c)

Borrower hereby releases Lender and Lender’s officers, directors, employees,
agents, successors and assigns (collectively, the “Lender Parties”) of and from
all claims whatsoever, known or unknown, now or hereafter held by Borrower or
its successors and assigns as a result of or in any way connected to or arising
out of the Existing Loan, the Existing Note, the Existing Deed of Trust or any
other document or matter related thereto.

(d)

Borrower covenants and agrees that it will not sue any Lender Party or assert
any claim, counterclaim or defense against any Lender Party as a result of or in
any way connected to or arising out of the Existing Loan, the Existing Note, the
Existing Deed of Trust or any other document or matter related thereto.

(e)

Borrower hereby agrees to indemnify each Lender Party from and against all loss,
liability, cost and expense, including, without limitation, reasonable
attorneys’ fees and expenses, incurred by any Lender Party as a result of or in
any way connected to or arising out of the assignment to Lender or Lender’s
ownership of the Existing Loan, the Existing Note, the Existing Deed of Trust or
any other document or matter related thereto, including, without limitation, any
of the same arising out of claims asserted against any Lender Party by any
borrower, guarantor or other person now or previously liable under or with
respect to the Existing Loan, the Existing Note, the Existing Deed of Trust or
any other document or matter related thereto.

(f)

Borrower acknowledges and agrees that the provisions of this Section 1.4 are a
material inducement to Lender to structure the Loan as described in this Section
1.4.

(g)

Lender agrees that, concurrently with making the new Loan, it will (i) mark the
Existing Note paid, and (ii) execute and deliver a release of the Existing Deed
of Trust.

Article II
Terms of the Loan.

Section 2.1

The Loan.

Borrower agrees to borrow the Loan from Lender, and Lender agrees to lend the
Loan to Borrower, subject to the terms and conditions herein set forth, in an
amount not to exceed the Loan Amount.  Interest shall accrue and be payable in
arrears only on sums advanced hereunder for the period of time outstanding.  The
Loan is not a revolving loan; amounts repaid may not be re-borrowed.  

Section 2.2

Initial Advance.

At closing, Lender shall advance the entire Loan Amount to Borrower in a single
advance.

Section 2.3

Liability of Lender.

Lender shall in no event be responsible or liable to any Person other than
Borrower for the disbursement of or failure to disburse the Loan proceeds or any
part thereof and no Person other than Borrower shall have any right or claim
against Lender under this Agreement or the other Loan Documents.





BofA/Landstown

6

Term Loan Agreement

#438690v6










Article III
Representations and Warranties.

Borrower makes the following representations and warranties to Lender as of the
date hereof and, if applicable, as of the date of each advance hereunder:

Section 3.1

Organization, Power and Authority of Borrower; Loan Documents.

Borrower (a) is a limited liability company duly organized, existing and in good
standing under the laws of the state in which it is organized and is duly
qualified to do business and in good standing in the state in which the Land is
located (if different from the state of its formation) and in any other state
where the nature of Borrower’s business or property requires it to be qualified
to do business, and (b) has the power, authority and legal right to own its
property and carry on the business now being conducted by it and to engage in
the transactions contemplated by the Loan Documents.  The Loan Documents to
which Borrower is a party have been duly executed and delivered by Borrower, and
the execution and delivery of, and the carrying out of the transactions
contemplated by, such Loan Documents, and the performance and observance of the
terms and conditions thereof, have been duly authorized by all necessary
organizational action by and on behalf of Borrower.  The Loan Documents to which
Borrower is a party constitute the valid and legally binding obligations of
Borrower and are fully enforceable against Borrower in accordance with their
respective terms, except to the extent that such enforceability may be limited
by laws generally affecting the enforcement of creditors’ rights.

Section 3.2

Other Documents; Laws.

The execution and performance of the Loan Documents to which Borrower is a party
and the consummation of the transactions contemplated thereby will not conflict
with, result in any breach of, or constitute a default under, the organizational
documents of Borrower, or any contract, agreement, document or other instrument
to which Borrower is a party or by which Borrower or any of its properties may
be bound or affected, and such actions do not and will not violate or contravene
any Law to which Borrower is subject.

Section 3.3

Taxes.

Borrower has filed all federal, state, county and municipal Tax returns required
to have been filed by Borrower and has paid all Taxes which have become due
pursuant to such returns or pursuant to any Tax assessments received by
Borrower.

Section 3.4

Legal Actions.

There are no Claims or investigations by or before any court or Governmental
Authority, pending, or to the best of Borrower’s knowledge and belief,
threatened against or affecting Borrower, Borrower’s business or the Property.
 Borrower is not in default with respect to any order, writ, injunction, decree
or demand of any court or any Governmental Authority affecting Borrower or the
Property.

Section 3.5

Nature of Loan.

Borrower is a business or commercial organization.  The Loan is being obtained
solely for business or investment purposes, and will not be used for personal,
family, household or agricultural purposes.  





BofA/Landstown

7

Term Loan Agreement

#438690v6










Section 3.6

Trade Names.

Borrower conducts its business solely under the name set forth in the Preamble
to this Agreement and makes use of no trade names in connection therewith,
unless such trade names have been previously disclosed to Lender in writing.

Section 3.7

Financial Statements.

The financial statements heretofore delivered by Borrower and Guarantor to
Lender are true and correct in all respects, have been prepared in accordance
with sound accounting principles consistently applied, and fairly present the
respective financial conditions of the subjects thereof as of the respective
dates thereof.  

Section 3.8

No Material Adverse Change.

No material adverse change has occurred in the financial conditions reflected in
the financial statements of Borrower or Guarantor since the respective dates of
such statements, and no material additional liabilities have been incurred by
Borrower since the dates of such statements other than the borrowings
contemplated herein or as approved in writing by Lender.

Section 3.9

ERISA and Prohibited Transactions.

As of the date hereof and throughout the term of the Loan: (a) Borrower is not
and will not be (i) an “employee benefit plan,” as defined in Section 3(3) of
ERISA, (ii) a “governmental plan” within the meaning of Section 3(32) of ERISA,
or (iii) a “plan” within the meaning of Section 4975(e) of the Code; (b) the
assets of Borrower do not and will not constitute “plan assets” within the
meaning of the United States Department of Labor Regulations set forth in
Section 2510.3-101 of Title 29 of the Code of Federal Regulations;
(c) transactions by or with Borrower are not and will not be subject to state
statutes applicable to Borrower regulating investments of fiduciaries with
respect to governmental plans; and (d) Borrower will not engage in any
transaction that would cause any Obligation or any action taken or to be taken
hereunder (or the exercise by Lender of any of its rights under the Deed of
Trust or any of the other Loan Documents) to be a non-exempt (under a statutory
or administrative class exemption) prohibited transaction under ERISA or Section
4975 of the Code.  Borrower agrees to deliver to Lender such certifications or
other evidence of compliance with the provisions of this Section as Lender may
from time to time request.

Section 3.10

Compliance with Laws and Zoning and Other Requirements; Encroachments.

Based upon the PZR Report for the Property (a copy of which Borrower has
delivered to Lender) and the mortgagee title insurance policy for the Deed of
Trust (collectively, the “Property Reports”), Borrower is in compliance with the
requirements of all applicable Laws.  Based upon the Property Reports, the use
of the Property complies with applicable zoning ordinances, regulations and
restrictive covenants affecting the Land.  Based upon the Property Reports, all
use and other requirements of any Governmental Authority having jurisdiction
over the Property have been satisfied.  Based upon the Property Reports, no
violation of any Law exists with respect to the Property.  Based upon the
Property Reports, the Improvements are constructed entirely on the Land and do
not encroach upon any easement or right-of-way, or upon the land of others.
 Based upon the Property Reports, the Improvements comply with all applicable
building restriction lines and set-backs, however established, and are in strict
compliance with all applicable use or other restrictions and the provisions of
all applicable agreements, declarations and covenants and all applicable zoning
and subdivision ordinances and regulations.





BofA/Landstown

8

Term Loan Agreement

#438690v6










Section 3.11

Certificates of Occupancy.

All certificates of occupancy and other permits and licenses necessary or
required in connection with the use and occupancy of the Improvements have been
validly issued.

Section 3.12

Utilities; Roads; Access.

All utility services necessary for the operation of the Improvements for their
intended purposes have been fully installed, including telephone service, cable
television, water supply, storm and sanitary sewer facilities, natural gas and
electric facilities, including cabling for telephonic and data communication,
and the capacity to send and receive wireless communication.  All roads and
other accesses necessary to serve the Land and Improvements have been completed,
are serviceable in all weather, and where required by the appropriate
Governmental Authority, have been dedicated to and formally accepted by such
Governmental Authority.  Borrower hereby advises Lender that the Borrower may
have the right to add an additional entryway road to the Property that would
benefit the Property and not be intended to correct any existing limitation or
deficiency.

Section 3.13

Other Liens.

Except for contracts for labor, materials and services furnished or to be
furnished in connection with any construction at the Property, including any
construction of tenant improvements, Borrower has made no contract or
arrangement of any kind the performance of which by the other party thereto
would give rise to a lien on the Property.

Section 3.14

No Defaults.

There is no Default or Event of Default under any of the Loan Documents, and
there is no default or event of default under any material contract, agreement
or other document related to the construction or operation of the Improvements.

Section 3.15

Affirmation.

Each request for an advance or release of funds hereunder and each receipt of
the funds requested thereby shall constitute Borrower’s affirmation that
Borrower’s representations and warranties set forth in this Agreement are true
and correct as of the date of the request for an advance or release and, unless
Lender is notified to the contrary prior to the disbursement of the advance or
release requested, will be so on the date of the disbursement.

Article IV
Affirmative Covenants and Agreements.

Borrower covenants as of the date hereof and until such time as all Obligations
shall be paid and performed in full, that:




Section 4.1

Compliance with Laws; Use of Proceeds.

Borrower shall comply with all Laws and all orders, writs, injunctions, decrees
and demands of any court or any Governmental Authority affecting Borrower or the
Property.  Borrower shall use all proceeds of the Loan for business purposes
which are not in contravention of any Law or any Loan Document.





BofA/Landstown

9

Term Loan Agreement

#438690v6










Section 4.2

Inspections; Cooperation.

Borrower shall permit representatives of Lender to enter upon the Land, to
inspect the Improvements and any and all materials to be used in connection with
any construction at the Property, including any construction of tenant
improvements, to examine all detailed plans and shop drawings and similar
materials as well as all records and books of account maintained by or on behalf
of Borrower relating thereto and to discuss the affairs, finances and accounts
pertaining to the Loan and the Improvements with representatives of Borrower.
 Borrower shall at all times cooperate and cause each and every one of its
contractors, subcontractors and material suppliers to cooperate with the
representatives of Lender in connection with or in aid of the performance of
Lender’s functions under this Agreement.  Except in the event of an emergency,
Lender shall give Borrower at least twenty-four hours’ notice by telephone in
each instance before entering upon the Land and/or exercising any other rights
granted in this Section.

Section 4.3

Payment and Performance of Contractual Obligations.  

Borrower shall perform in a timely manner all of its obligations under any and
all contracts and agreements related to any construction activities at the
Property or the maintenance or operation of the Improvements, and Borrower will
pay when due all bills for services or labor performed and materials supplied in
connection with such construction, maintenance and/or operation.  Within thirty
(30) days after the filing of any mechanic’s lien or other lien or encumbrance
against the Property, Borrower will promptly discharge the same by payment or
filing a bond or otherwise as permitted by Law.  So long as Lender’s security
has been protected by the filing of a bond or otherwise in a manner satisfactory
to Lender in its sole and absolute discretion, Borrower shall have the right to
contest in good faith any claim, lien or encumbrance, provided that Borrower
does so diligently and without prejudice to Lender or delay in completing
construction of any tenant improvements.

Section 4.4

Insurance.

Borrower shall maintain the following insurance at its sole cost and expense:

(a)

Insurance against Casualty to the Property under a policy or policies covering
such risks as are presently included in “special form” (also known as “all
risk”) coverage, including such risks as are ordinarily insured against by
similar businesses, but in any event including fire, lightning, windstorm, hail,
explosion, riot, riot attending a strike, civil commotion, damage from aircraft,
smoke, vandalism, malicious mischief and acts of terrorism.  Such insurance
shall name Lender as mortgagee and loss payee.  Unless otherwise agreed in
writing by Lender, such insurance shall be for the full insurable value of the
Property on a replacement cost basis, with a deductible amount, if any,
satisfactory to Lender.  No policy of insurance shall be written such that the
proceeds thereof will produce less than the minimum coverage required by this
Section by reason of co-insurance provisions or otherwise.  The term “full
insurable value” means one hundred percent (100%) of the actual replacement cost
of the Property, including tenant improvements (excluding foundation and
excavation costs and costs of underground flues, pipes, drains and other
uninsurable items).  




(b)

Commercial (also known as comprehensive) general liability insurance on an
“occurrence” basis against claims for “personal injury” liability and liability
for death, bodily injury and damage to property, products and completed
operations, in limits satisfactory to Lender with respect to any one occurrence
and the aggregate of all occurrences during any given annual policy period.
 Such insurance shall name Lender as an additional insured.





BofA/Landstown

10

Term Loan Agreement

#438690v6










(c)

If applicable, workers’ compensation insurance for all employees of Borrower in
such amount as is required by Law and including employer’s liability insurance,
if required by Lender.




(d)

During any period of construction of tenant improvements, Borrower shall
maintain, or cause others to maintain, such insurance as may be required by
Lender of the type customarily carried in the case of similar construction for
one hundred percent (100%) of the full replacement cost of materials stored at
or upon the Property.  During any period of other construction upon the
Property, Borrower shall maintain, or cause others to maintain, builder’s risk
insurance (non-reporting form) of the type customarily carried in the case of
similar construction for one hundred percent (100%) of the full replacement cost
of work in place and materials stored at or upon the Property.




(e)

If at any time any portion of any structure on the Property is insurable against
Casualty by flood and is located in a Special Flood Hazard Area under the Flood
Disaster Protection Act of 1973, as amended, a flood insurance policy on the
structure and Borrower owned contents in form and amount acceptable to Lender
but in no amount less than the amount sufficient to meet the requirements of
applicable Law as such requirements may from time to time be in effect.

(f)

Loss of rental value insurance or business interruption insurance in an amount
equal to twelve (12) months of the projected gross income of the Property and an
extended period of indemnity endorsement providing an additional twelve (12)
months’ loss of rental value or business interruption insurance after the
Property has been restored or until the projected gross income returns to the
level that existed prior to the loss, whichever is first to occur.

(g)

Such other and further insurance as may be required from time to time by Lender
in order to comply with regular requirements and practices of Lender in similar
transactions including, if required by Lender, boiler and machinery insurance,
pollution liability insurance, wind insurance and earthquake insurance, so long
as any such insurance is generally available at commercially reasonable premiums
as determined by Lender from time to time.

Each policy of insurance (i) shall be issued by one or more insurance companies
each of which must have an A.M. Best Company financial and performance rating of
A-IX or better and are qualified or authorized by the Laws of the State to
assume the risks covered by such policy, (ii) with respect to the insurance
described under the preceding Subsections (a), (d), (e) and (f), shall have
attached thereto standard non-contributing, non-reporting mortgagee clauses in
favor of and entitling Lender without contribution to collect any and all
proceeds payable under such insurance, either as sole payee or as joint payee
with Borrower, (iii) shall provide that such policy shall not be canceled or
modified for nonpayment of premiums without at least ten (10) days prior written
notice to Lender, or for any other reason without at least thirty (30) days
prior written notice to Lender, and (iv) shall provide that any loss otherwise
payable thereunder shall be payable notwithstanding any act or negligence of
Borrower which might, absent such agreement, result in a forfeiture of all or a
part of such insurance payment.  Borrower shall promptly pay all premiums when
due on such insurance and, not less than ten (10) days prior to the expiration
dates of each such policy, Borrower will deliver to Lender acceptable evidence
of insurance, such as a renewal policy or policies marked “premium paid” or
other evidence satisfactory to Lender reflecting that all required insurance is
current and in force.  Borrower will immediately give Notice to Lender of any
cancellation of, or change in, any insurance policy.  Lender shall not, because
of accepting, rejecting, approving or obtaining insurance, incur any liability
for (A) the existence, nonexistence, form or legal sufficiency thereof, (B) the
solvency of any insurer, or (C) the payment of losses.  Borrower may satisfy any
insurance requirement hereunder by providing one or more “blanket” insurance
policies, subject to Lender’s approval in each instance as to limits, coverages,
forms, deductibles, inception and expiration dates, and cancellation provisions.





BofA/Landstown

11

Term Loan Agreement

#438690v6










Section 4.5

Adjustment of Condemnation and Insurance Claims.

Borrower shall give prompt Notice to Lender of any Casualty or any Condemnation
or threatened Condemnation.  Lender is authorized, at its sole and absolute
option, to commence, appear in and prosecute, in its own or Borrower’s name, any
action or proceeding relating to any Condemnation or Casualty, and to make proof
of loss for and to settle or compromise any Claim in connection therewith.  In
such case, Lender shall have the right to receive all Condemnation Awards and
Insurance Proceeds, and may deduct therefrom all of its Expenses.  However, so
long as no Event of Default has occurred and Borrower is diligently pursuing its
rights and remedies with respect to a Claim, Lender will obtain Borrower’s
written consent (which consent shall not be unreasonably withheld or delayed)
before making proof of loss for or settling or compromising such Claim.
 Borrower agrees to diligently assert its rights and remedies with respect to
each Claim and to promptly pursue the settlement and compromise of each Claim
subject to Lender’s approval, which approval shall not be unreasonably withheld
or delayed.  If, prior to the receipt by Lender of any Condemnation Award or
Insurance Proceeds, the Property shall have been sold pursuant to the provisions
of the Deed of Trust, Lender shall have the right to receive such funds (a) to
the extent of any deficiency found to be due upon such sale with interest
thereon (whether or not a deficiency judgment on the Deed of Trust shall have
been sought or recovered or denied), and (b) to the extent necessary to
reimburse Lender for its Expenses.  If any Condemnation Awards or Insurance
Proceeds are paid to Borrower, Borrower shall receive the same in trust for
Lender.  Within ten (10) days after Borrower’s receipt of any Condemnation
Awards or Insurance Proceeds, Borrower shall deliver such awards or proceeds to
Lender in the form in which they were received, together with any endorsements
or documents that may be necessary to effectively negotiate or transfer the same
to Lender.  Borrower agrees to execute and deliver from time to time, upon the
request of Lender, such further instruments or documents as may be requested by
Lender to confirm the grant and assignment to Lender of any Condemnation Awards
or Insurance Proceeds.

Section 4.6

Utilization of Net Proceeds.

(a)

Net Proceeds must be utilized either for payment of the Obligations or for the
restoration of the Property.  Net Proceeds may be utilized for the restoration
of the Property only if no Event of Default or Default that is not cured within
any applicable grace or cure period shall exist and only if in the reasonable
judgment of Lender (i) there has been no material adverse change in the
financial viability of the Improvements, (ii) the Net Proceeds, together with
other funds deposited with Lender for that purpose, are sufficient to pay the
cost of the restoration pursuant to a budget and plans and specifications
approved by Lender, and (iii) the restoration can be completed prior to the
final maturity of the Loan and prior to the date required by any permanent loan
commitment or any purchase and sale agreement or by any Lease.  Otherwise, Net
Proceeds shall be utilized for payment of the Obligations.

(b)

If Net Proceeds are to be utilized for the restoration of the Property, the Net
Proceeds, together with any other funds deposited with Lender for that purpose,
must be deposited in a Borrower’s Deposit Account, which shall be an
interest-bearing account, with all accrued interest to become part of Borrower’s
deposit.  Borrower agrees that it shall include all interest and earnings on any
such deposit as its income (and, if Borrower is a partnership or other
pass-through entity, the income of its partners, members or beneficiaries, as
the case may be), and shall be the owner of all funds on deposit in the
Borrower’s Deposit Account for federal and applicable state and local tax
purposes.  Lender shall have the exclusive right to manage and control all funds
in the Borrower’s Deposit Account, but Lender shall have no fiduciary duty with
respect to such funds.  Lender will advance the deposited funds from time to
time to Borrower for the payment of costs of restoration of the Property upon
presentation of evidence acceptable to Lender that such restoration has been
completed satisfactorily and lien-free.  Any account fees and charges may be
deducted from the balance, if any, in the Borrower’s Deposit Account.  Borrower
grants to Lender a security interest in the Borrower’s Deposit Account and all
funds hereafter deposited to





BofA/Landstown

12

Term Loan Agreement

#438690v6










such deposit account, and any proceeds thereof, as security for the Obligations.
 Such security interest shall be governed by the Uniform Commercial Code of the
State, and Lender shall have available to it all of the rights and remedies
available to a secured party thereunder.  The Borrower’s Deposit Account may be
established and held in such name or names as Lender shall deem appropriate,
including in the name of Lender.  Borrower hereby constitutes and appoints
Lender and any officer or agent of Lender its true and lawful attorneys-in-fact
with full power of substitution to open the Borrower’s Deposit Account and to do
any and every act that Borrower might do on its own behalf to fulfill the terms
of this Section 4.6.  To the extent permitted by Law, Borrower hereby ratifies
all that said attorneys shall lawfully do or cause to be done by virtue hereof.
 It is understood and agreed that this power of attorney, which shall be deemed
to be a power coupled with an interest, cannot be revoked.

Section 4.7

Management.

Borrower at all times shall provide for the competent and responsible management
and operation of the Property.  At all times, Borrower shall cause the Property
to be managed by an Approved Manager.  All management contracts affecting the
Property shall be terminable in accordance with the terms of the management
contracts without penalty or charge (except for unpaid accrued management fees).
 Notwithstanding the foregoing, management contracts shall also be terminable by
Lender on the terms and conditions set forth in any Assignment and Subordination
of Management Agreement or similar agreement among Borrower, the manager and
Lender that is applicable thereto.  All management contracts must be approved in
writing by Lender prior to the execution of the same.

Section 4.8

Books and Records; Financial Statements; Tax Returns.

Borrower will keep and maintain full and accurate books and records administered
in accordance with sound accounting principles, consistently applied, showing in
detail the earnings and expenses of the Property and the operation thereof.
 Borrower will keep and maintain its books and records, including recorded data
of any kind and regardless of the medium of recording, at the address of
Borrower set forth in Section 8.6.  Borrower shall permit Lender, or any Person
authorized by Lender, to inspect and examine such books and records (regardless
of where maintained) and all supporting vouchers and data and to make copies and
extracts therefrom at all reasonable times and as often as may be requested by
Lender.  Borrower will furnish to Lender annual financial statements, including
balance sheets and income statements, for Borrower and the Property, within one
hundred twenty (120) days after each fiscal year end of Borrower.  In addition,
Borrower will furnish to Lender, with reasonable promptness, such interim
financial statements of Borrower and the Property, together with such additional
information, reports or statements in connection therewith, as Lender may from
time to time request.  All financial statements for Borrower and the Property
must be in form and detail acceptable to Lender and must be certified as to
accuracy by Borrower.  Borrower shall provide, upon Lender’s request, convenient
facilities for the audit and verification of any such statement.  All
certifications and signatures on behalf of corporations, partnerships, limited
liability companies and other entities shall be by a representative of the
reporting party satisfactory to Lender.  Borrower shall furnish or caused to be
furnished to Lender, (a) not later than the earlier of (i) ten (10) days after
the date Guarantor is required by the SEC to deliver its Form 10-K for each
fiscal year of Guarantor and (ii) one hundred twenty (120) days after the end of
each fiscal year of Guarantor, a copy of Guarantor’s 10-K for such fiscal year
and (b) not later than the earlier of (i) ten (10) days after the date Guarantor
is required by the SEC to deliver its Form 10-Q for each fiscal quarter of
Guarantor and (ii) fifty-five (55) days after the end of each fiscal quarter of
Guarantor, a copy of Guarantor’s 10-Q for such fiscal quarter.  In addition,
Borrower will furnish to Lender or cause to be furnished to Lender, with
reasonable promptness, such additional information, reports or statements with
respect to Guarantor as Lender may from time to time request.





BofA/Landstown

13

Term Loan Agreement

#438690v6










Section 4.9

Estoppel Certificates.

Within ten (10) days after any request by Lender or a proposed assignee or
purchaser of the Loan or any interest therein, Borrower shall certify in writing
to Lender, or to such proposed assignee or purchaser, the then unpaid balance of
the Loan and whether Borrower claims any right of defense or setoff to the
payment or performance of any of the Obligations, and if Borrower claims any
such right of defense or setoff, Borrower shall give a detailed written
description of such claimed right.

Section 4.10

Taxes; Tax Receipts.

Borrower shall pay and discharge all Taxes prior to the date on which penalties
are attached thereto unless and to the extent only that such Taxes are contested
in accordance with the terms of Section 4.3 of the Deed of Trust.  If Borrower
fails, following demand, to provide Lender the tax receipts required under the
Deed of Trust, without limiting any other remedies available to Lender, Lender
may, at Borrower’s sole expense, obtain and enter into a tax services contract
with respect to the Property with a tax reporting agency satisfactory to Lender.

Section 4.11

Lender’s Rights to Pay and Perform.

If, after any required notice, Borrower fails to promptly pay or perform any of
the Obligations within any applicable grace or cure periods, Lender, without
Notice to or demand upon Borrower, and without waiving or releasing any
Obligation or Default, may (but shall be under no obligation to) at any time
thereafter make such payment or perform such act for the account and at the
expense of Borrower.  Lender may enter upon the Property for that purpose and
take all action thereon as Lender considers necessary or appropriate.  

Section 4.12

Reimbursement; Interest.

If Lender shall incur any Expenses or pay any Claims by reason of the Loan or
the rights and remedies provided under the Loan Documents (regardless of whether
or not any of the Loan Documents expressly provide for an indemnification by
Borrower against such Claims), Lender’s payment of such Expenses and Claims
shall constitute advances to Borrower which shall be paid by Borrower to Lender
on demand, together with interest thereon from the date incurred until paid in
full at the rate of interest then applicable to the Loan under the terms of the
Note.  Each advance shall be secured by the Deed of Trust and the other Loan
Documents as fully as if made to Borrower, regardless of the disposition thereof
by the party or parties to whom such advance is made.  Notwithstanding the
foregoing, however, in any action or proceeding to foreclose the Deed of Trust
or to recover or collect the Obligations, the provisions of Law governing the
recovery of costs, disbursements and allowances shall prevail unaffected by this
Section.

Section 4.13

Notification by Borrower.

Borrower will promptly give Notice to Lender of the occurrence of any Default or
Event of Default hereunder or under any of the other Loan Documents.  Borrower
will also promptly give Notice to Lender of any claim of a default by Borrower,
or any claim by Borrower of a default by any other party, under any property
management contract or any Lease.

Section 4.14

Indemnification by Borrower.

Borrower agrees to indemnify Lender and to hold Lender harmless from and
against, and to defend Lender by counsel approved by Lender against, any and all
Claims directly or indirectly arising





BofA/Landstown

14

Term Loan Agreement

#438690v6










out of or resulting from any transaction, act, omission, event or circumstance
in any way connected with the Property or the Loan, including any Claim arising
out of or resulting from (a) any construction activity at the Property,
including any defective workmanship or materials; (b) any failure by Borrower to
comply with the requirements of any Laws or to comply with any agreement that
applies or pertains to the Property, including any agreement with a broker or
“finder” in connection with the Loan or other financing of the Property; (c) any
failure by Borrower to observe and perform any of the obligations imposed upon
the landlord under the Leases; (d) any other Default or Event of Default
hereunder or under any of the other Loan Documents; or (e) any assertion or
allegation that Lender is liable for any act or omission of Borrower or any
other Person in connection with the ownership, financing, leasing, operation or
sale of the Property; provided, however, that Borrower shall not be obligated to
indemnify Lender with respect to any Claim arising solely from the gross
negligence or willful misconduct of Lender.  The agreements and indemnifications
contained in this Section shall apply to Claims arising both before and after
the repayment of the Loan and shall survive the repayment of the Loan, any
foreclosure or deed, assignment or conveyance in lieu thereof and any other
action by Lender to enforce the rights and remedies of Lender hereunder or under
the other Loan Documents.

Section 4.15

Fees and Expenses.

Within five (5) days after Lender gives Borrower written notice of the same from
time to time, Borrower shall pay all fees, charges, costs and expenses required
to satisfy the conditions of the Loan Documents.  Without limitation of the
foregoing, Borrower will pay, when due, and if paid by Lender will reimburse
Lender on demand for, all fees and expenses of any construction consultant (if
any), the title insurer, environmental engineers, appraisers, surveyors and
Lender’s counsel in connection with the closing, administration, modification or
any “workout” of the Loan, or the enforcement of Lender’s rights and remedies
under any of the Loan Documents.

Section 4.16

Appraisals.

Lender may obtain from time to time an appraisal of all or any part of the
Property, prepared in accordance with written instructions from Lender, from a
third-party appraiser satisfactory to, and engaged directly by, Lender.  The
cost of one such appraisal obtained by Lender in each calendar year and the cost
of each such appraisal obtained by Lender following the occurrence of an Event
of Default shall by borne by Borrower and shall be paid by Borrower on demand.

Section 4.17

Leasing and Tenant Matters.

Borrower shall comply with the terms and conditions of Schedule 2 in connection
with the leasing of space within the Improvements.  In addition, Borrower shall
deposit with Lender on the date of Borrower's receipt thereof any and all
termination fees or other similar funds paid by tenant in connection with any
tenant's election to exercise an early termination option contained in its
respective Lease or otherwise at the Property (the "Termination Fee Deposit"). 
Lender shall have the right, in its sole and absolute discretion, to either (a)
make the Termination Fee Deposit available to Borrower to the extent required to
pay retenanting charges for the subject premises, including, without limitation,
tenant improvement costs and leasing commissions, incurred pursuant to or with
respect to a new Lease or Leases of the subject premises that have been approved
or deemed approved by Lender pursuant to Schedule 2 or (b) apply the Termination
Fee Deposit to repay a portion of the outstanding principal balance of the Loan
in accordance with Section 4 of the Note.





BofA/Landstown

15

Term Loan Agreement

#438690v6










Section 4.18

Preservation of Rights.

Borrower shall obtain, preserve and maintain in good standing, as applicable,
all rights, privileges and franchises necessary or desirable for the operation
of the Property and the conduct of Borrower’s business thereon or therefrom.

Section 4.19

Income from Property.

Borrower shall first apply all income derived from the Property, including all
income from Leases, to pay costs and expenses associated with the ownership,
maintenance, operation and leasing of the Property, including all amounts then
required to be paid under the Loan Documents, before using or applying such
income for any other purpose.  No such income shall be distributed or paid to
any member, partner, shareholder or, if Borrower is a trust, to any beneficiary
or trustee, unless and until all such costs and expenses which are then due
shall have been paid in full.

Section 4.20

Representations and Warranties.

Borrower shall take all actions and shall do all things necessary or desirable
to cause all of Borrower’s representations and warranties in this Agreement to
be true and correct at all times.

Section 4.21

Deposit Accounts.

Borrower (expressly excluding any Approved Manager (other than Borrower) and
Guarantor) shall maintain with Lender all deposit accounts related to the
Property, including all operating accounts (if any), any reserve or escrow
accounts, any accounts from which Borrower may from time to time authorize
Lender or Swap Counterparty to debit payments due on the Loan and any Swap
Contracts, and any lockbox, cash management or other account into which tenants
are required from time to time to pay rent.

Section 4.22

Tax and Insurance Reserve Deposits.  

If required by Lender after the occurrence of an Event of Default, Borrower
shall make monthly payments in an amount estimated by Lender to pay installments
of real property Taxes and insurance premiums for insurance required to be
maintained by Borrower under the Loan Documents, pursuant to the terms and
conditions of Schedule 3.

Section 4.23

Swap Contracts.

In the event that Borrower shall elect to enter into a Swap Contract with Swap
Counterparty, Borrower shall comply with all of the terms and conditions of
Schedule 4 with respect to all Swap Contracts.

Section 4.24

Take-Out Loan.

Borrower hereby grants to Lender and/or its affiliates (“BofAML”) a right of
first refusal to provide CMBS permanent financing to refinance the Property. 
Borrower shall give Lender and BofAML a copy of each non-confidential term sheet
or commitment letter which may be received from another lender for any loan to
refinance the Property.  However, Borrower shall not be required to obtain such
a term sheet or commitment from another lender.  BofAML shall have the right to
propose CMBS permanent financing for the Property within twenty (20) calendar
days after Lender and BofAML receive a copy of any term sheet or commitment
letter from another lender or upon request from Borrower.  So





BofA/Landstown

16

Term Loan Agreement

#438690v6










long as BofAML’s proposal is made on identical business terms and conditions as
those offered by the other lender or is otherwise acceptable to Borrower,
Borrower shall be obligated to accept any CMBS permanent financing commitment
offered by BofAML or, in the alternative, to pay Lender a fee (an “Exit Fee”). 
The Exit Fee shall be equal to the product of the outstanding commitment for the
Loan and one-quarter of one percent (0.25%) and shall be payable concurrently
with the closing of the refinancing by the other lender.  No Exit Fee shall
apply (a) if Borrower refinances the Property with BofAML or (b) if Borrower
repays the Loan from sources other than a refinance and does not obtain a loan
within ninety (90) days after such repayment.  Borrower hereby agrees to pay the
Exit Fee to Lender without demand upon the closing of such a loan within ninety
(90) days after such repayment of the Loan.  The Exit Fee shall be secured by
the Deed of Trust and guaranteed pursuant to the Guaranty.




Section 4.25

Post-Closing Matters.  Borrower agrees to use its best efforts to obtain
subordination, non-disturbance and attornment agreements that are reasonably
satisfactory to Lender from OfficeMax, AC Moore and PetSmart within thirty (30)
days after the closing of the Loan and advance of the Loan Amount.




Article V
Negative Covenants.

Borrower covenants as of the date hereof and until such time as all Obligations
shall be paid and performed in full, that:




Section 5.1

Conditional Sales.

Borrower shall not incorporate in the Improvements any property acquired under a
conditional sales contract or lease or as to which the vendor retains title or a
security interest, without the prior written consent of Lender.

Section 5.2

Insurance Policies and Bonds.

Borrower shall not do or permit to be done anything that would affect the
coverage or indemnities provided for pursuant to the provisions of any insurance
policy, performance bond, labor and material payment bond or any other bond
given in connection with any construction at the Property, including any
construction of tenant improvements.

Section 5.3

Additional Debt.

Borrower shall not incur any debt, secured or unsecured, direct or contingent
(including guaranteeing any obligation), other than (a) the Loan, and (b)
advances or trade debt or accrued expenses incurred in the ordinary course of
business of operating the Property.  No other debt may be secured by the
Property, whether senior, subordinate or pari passu.




Article VI
Events of Default.

The occurrence or happening, from time to time, of any one or more of the
following shall constitute an Event of Default under this Agreement:





BofA/Landstown

17

Term Loan Agreement

#438690v6










Section 6.1

Payment Default.

Borrower fails to pay any Obligation under this Agreement when due, whether on
the scheduled due date or upon acceleration, maturity or otherwise.




Section 6.2

Default Under Other Loan Documents.

An Event of Default (as defined therein) occurs under the Note or the Deed of
Trust or any other Loan Document, or Borrower or Guarantor fails to promptly
pay, perform, observe or comply with any term, obligation or agreement contained
in any of the Loan Documents (within any applicable grace or cure period).

Section 6.3

Accuracy of Information; Representations and Warranties.

Any information contained in any financial statement, schedule, report or any
other document delivered by Borrower, Guarantor or any other Person to Lender in
connection with the Loan proves at any time not to be in all material respects
true and accurate, or Borrower, Guarantor or any other Person shall have failed
to state any material fact or any fact necessary to make such information not
misleading, or any representation or warranty contained in this Agreement or in
any other Loan Document or other document, certificate or opinion delivered to
Lender in connection with the Loan, proves at any time to be incorrect or
misleading in any material respect either on the date when made or on the date
when reaffirmed pursuant to the terms of this Agreement.

Section 6.4

Deposits.

Borrower fails to deposit funds with Lender, in the amount requested by Lender,
pursuant to the provisions of Section 4.6, within ten (10) days from the
effective date of a Notice from Lender requesting such deposit, or Borrower
fails to deliver to Lender any Condemnation Awards or Insurance Proceeds within
ten (10) days after Borrower’s receipt thereof.

Section 6.5

Insurance Obligations.

Borrower fails to promptly perform or comply with any of the covenants contained
in the Loan Documents with respect to maintaining insurance, including the
covenants contained in Section 4.4.

Section 6.6

Other Obligations.

Borrower fails to promptly perform or comply with any of the Obligations set
forth in this Agreement (other than those expressly described in other Sections
of this Article VI), and such failure continues uncured for a period of thirty
(30) days after Notice from Lender to Borrower, unless (a) such failure, by its
nature, is not capable of being cured within such period, and (b) within such
period, Borrower commences to cure such failure and thereafter diligently
prosecutes the cure thereof, and (c) Borrower causes such failure to be cured no
later than ninety (90) days after the date of such Notice from Lender.

Section 6.7

Damage to Improvements.

The Improvements are substantially damaged or destroyed by fire or other
casualty and Lender determines that the Improvements cannot be restored in
accordance with the terms and provisions of this Agreement and the Deed of
Trust.





BofA/Landstown

18

Term Loan Agreement

#438690v6










Section 6.8

Lapse of Permits or Approvals.

Any permit, license, certificate or approval that Borrower is required to obtain
with respect to any construction activities at the Property or the operation,
leasing or maintenance of the Improvements or the Property lapses or ceases to
be in full force and effect.

Section 6.9

Mechanic’s Lien.

A lien for the performance of work or the supply of materials filed against the
Property, or any stop notice served on Borrower, any contractor of Borrower, or
Lender, remains unsatisfied or unbonded for a period of thirty (30) days after
the date of filing or service.

Section 6.10

Bankruptcy.

Borrower or Guarantor files a bankruptcy petition or makes a general assignment
for the benefit of creditors, or a bankruptcy petition is filed against Borrower
or Guarantor and such involuntary bankruptcy petition continues undismissed for
a period of sixty (60) days after the filing thereof.

Section 6.11

Appointment of Receiver, Trustee, Liquidator.

Borrower or Guarantor applies for or consents in writing to the appointment of a
receiver, trustee or liquidator of Borrower, Guarantor, the Property, or all or
substantially all of the other assets of Borrower or Guarantor, or an order,
judgment or decree is entered by any court of competent jurisdiction on the
application of a creditor appointing a receiver, trustee or liquidator of
Borrower, Guarantor, the Property, or all or substantially all of the other
assets of Borrower or Guarantor.

Section 6.12

Inability to Pay Debts.  

Borrower or Guarantor becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due.




Section 6.13

Judgment.

A final nonappealable material judgment for the payment of money is entered
against Borrower or Guarantor, and Borrower or Guarantor fails to discharge the
same, or fails to cause it to be discharged or bonded off to Lender’s
satisfaction, within thirty (30) days from the date of the entry of such
judgment.

Section 6.14

Dissolution; Change in Business Status.

Unless the written consent of Lender is previously obtained, all or
substantially all of the business assets of Borrower or Guarantor are sold,
Borrower or Guarantor is dissolved, or there occurs any change in the form of
business entity through which Borrower or Guarantor presently conducts its
business or any merger or consolidation involving Borrower or Guarantor.

Section 6.15

Default Under Other Indebtedness.

Borrower fails to pay any indebtedness (other than the Loan) owed by Borrower to
Lender when and as due and payable (whether by acceleration or otherwise).





BofA/Landstown

19

Term Loan Agreement

#438690v6










Section 6.16

Change in Controlling Interest.

Without the prior written consent of Lender (which consent may be conditioned,
among other matters, on the issuance of a satisfactory endorsement to the title
insurance policy insuring Lender’s interest under the Deed of Trust), the
controlling interest in Borrower ceases to be owned by Guarantor.

Section 6.17

Material Adverse Change.

In the reasonable opinion of Lender, the prospect of payment or performance of
all or any part of the Obligations has been impaired because of a material
adverse change in the financial condition, results of operations, business or
properties of Borrower, Guarantor or any other Person liable for the payment or
performance of any of the Obligations.

Article VII
Remedies on Default.

Section 7.1

Remedies on Default.

Upon the happening of any Event of Default (after the expiration of any
applicable grace or cure period), Lender shall have the right, in addition to
any other rights or remedies available to Lender under the Deed of Trust or any
of the other Loan Documents or under applicable Law, to exercise any one or more
of the following rights and remedies:

(a)

Lender may accelerate all of Borrower’s Obligations under the Loan Documents
whereupon such Obligations shall become immediately due and payable, without
notice of default, acceleration or intention to accelerate, presentment or
demand for payment, protest or notice of nonpayment or dishonor, or notices or
demands of any kind or character (all of which are hereby waived by Borrower).




(b)

Lender may apply to any court of competent jurisdiction for, and obtain
appointment of, a receiver for the Property.

(c)

Lender may set off the amounts due Lender under the Loan Documents against any
and all accounts, credits, money, securities or other property of Borrower now
or hereafter on deposit with, held by or in the possession of Lender to the
credit or for the account of Borrower, without notice to or the consent of
Borrower.  This provision shall exclude and not apply to accounts of any
Approved Manager (other than Borrower) and Guarantor.

(d)

Lender may enter into possession of the Property and perform any and all work
and labor necessary to complete any construction at the Property, including any
construction of tenant improvements, and to employ watchmen to protect the
Property and the Improvements.  All sums expended by Lender for such purposes
shall be deemed to have been advanced to Borrower under the Note and shall be
secured by the Deed of Trust.  For this purpose, Borrower hereby constitutes and
appoints Lender its true and lawful attorney-in-fact with full power of
substitution, which power is coupled with an interest, to complete the work in
the name of Borrower, and hereby empowers said attorney or attorneys, in the
name of Borrower or Lender:

(i)

To use any funds of Borrower including any balance which may be held by Lender
and any funds (if any) which may remain unadvanced hereunder for the purpose of
completing any construction, including any construction of tenant improvements,
whether or not





BofA/Landstown

20

Term Loan Agreement

#438690v6










in the manner called for in the applicable plans and specifications (this
provision shall exclude and not apply to accounts of any Approved Manager (other
than Borrower) and Guarantor);

(ii)

To make such additions and changes and corrections to any plans and
specifications as shall be necessary or desirable in the judgment of Lender to
complete any construction, including any construction of tenant improvements;

(iii)

To employ such contractors, subcontractors, agents, architects and inspectors as
shall be necessary or desirable for said purpose;

(iv)

To pay, settle or compromise all existing bills and claims which are or may be
liens against the Property, or may be necessary or desirable for the completion
of the work or the clearance of title to the Property;

(v)

To execute all applications and certificates which may be required in the name
of Borrower;

(vi)

To enter into, enforce, modify or cancel Leases and to fix or modify Rents on
such terms as Lender may consider proper;

(vii)

To file for record, at Borrower’s cost and expense and in Borrower’s name, any
notices of completion, notices of cessation of labor, or any other notices that
Lender in its sole and absolute discretion may consider necessary or desirable
to protect its security; and

(viii)

To do any and every act with respect to any such construction which Borrower may
do in its own behalf.

It is understood and agreed that this power of attorney shall be deemed to be a
power coupled with an interest which cannot be revoked.  Said attorney-in-fact
shall also have the power to prosecute and defend all actions or proceedings in
connection with any construction at the Property, including any construction of
tenant improvements, and to take such actions and to require such performance as
Lender may deem necessary.

Section 7.2

No Release or Waiver; Remedies Cumulative and Concurrent.

Borrower shall not be relieved of any Obligation by reason of the failure of
Lender to comply with any request of Borrower or of any other Person to take
action to foreclose on the Property under the Deed of Trust or otherwise to
enforce any provision of the Loan Documents, or by reason of the release,
regardless of consideration, of all or any part of the Property.  No delay or
omission of Lender to exercise any right, power or remedy accruing upon the
happening of an Event of Default shall impair any such right, power or remedy or
shall be construed to be a waiver of any such Event of Default or any
acquiescence therein.  No delay or omission on the part of Lender to exercise
any option for acceleration of the maturity of the Obligations, or for
foreclosure of the Deed of Trust following any Event of Default as aforesaid, or
any other option granted to Lender hereunder in any one or more instances, or
the acceptance by Lender of any partial payment on account of the Obligations
shall constitute a waiver of any such Event of Default and each such option
shall remain continuously in full force and effect.  No remedy herein conferred
upon or reserved to Lender is intended to be exclusive of any other remedies
provided for in the Loan Documents, and each and every such remedy shall be
cumulative, and shall be in addition to every other remedy given hereunder, or
under the Loan Documents, or now or hereafter existing at Law or in equity or by
statute.  Every right, power and remedy given by the Loan Documents to Lender
shall be concurrent and may be pursued separately, successively or together
against Borrower





BofA/Landstown

21

Term Loan Agreement

#438690v6










or the Property or any part thereof, and every right, power and remedy given by
the Loan Documents may be exercised from time to time as often as may be deemed
expedient by Lender.

Article VIII
Miscellaneous.

Section 8.1

Further Assurances; Authorization to File Documents.

At any time, and from time to time, upon request by Lender, Borrower will, at
Borrower’s reasonable expense, (a) correct any defect, error or omission which
may be discovered in the form or content of any of the Loan Documents, and
(b) make, execute, deliver and record, or cause to be made, executed, delivered
and recorded, any and all further instruments, certificates and other documents
as may, in the opinion of Lender, be necessary or desirable in order to
complete, perfect or continue and preserve the lien of the Deed of Trust.  Upon
any failure by Borrower to do so, Lender may make, execute and record any and
all such instruments, certificates and other documents for and in the name of
Borrower, all at the sole expense of Borrower, and Borrower hereby appoints
Lender the agent and attorney-in-fact of Borrower to do so, this appointment
being coupled with an interest and being irrevocable.  Without limitation of the
foregoing, Borrower irrevocably authorizes Lender at any time and from time to
time to file any initial financing statements, amendments thereto and
continuation statements deemed necessary or desirable by Lender to establish or
maintain the validity, perfection and priority of the security interests granted
in the Deed of Trust, and Borrower ratifies any such filings made by Lender
prior to the date hereof.  In addition, at any time, and from time to time, upon
request by Lender, Borrower will, at Borrower's expense, provide any and all
further instruments, certificates and other documents as may, in the opinion of
Lender, be necessary or desirable in order to verify the Borrower's identity and
background in a manner satisfactory to Lender.




Section 8.2

No Warranty by Lender.

By accepting or approving anything required to be observed, performed or
fulfilled by Borrower or to be given to Lender pursuant to this Agreement,
including any certificate, Survey, receipt, appraisal or insurance policy,
Lender shall not be deemed to have warranted or represented the sufficiency,
legality, effectiveness or legal effect of the same, or of any term, provision
or condition thereof and any such acceptance or approval thereof shall not be or
constitute any warranty or representation with respect thereto by Lender.

Section 8.3

Standard of Conduct of Lender.

Nothing contained in this Agreement or any other Loan Document shall limit the
right of Lender to exercise its business judgment or to act, in the context of
the granting or withholding of any advance or consent under this Agreement or
any other Loan Document, in a subjective manner, whether or not objectively
reasonable under the circumstances, so long as Lender’s exercise of its business
judgment or action is made or undertaken in good faith.  Borrower and Lender
intend by the foregoing to set forth and affirm their entire understanding with
respect to the standard pursuant to which Lender’s duties and obligations are to
be judged and the parameters within which Lender’s discretion may be exercised
hereunder and under the other Loan Documents.  As used herein, “good faith”
means honesty in fact in the conduct and transaction concerned.





BofA/Landstown

22

Term Loan Agreement

#438690v6










Section 8.4

No Partnership.

Nothing contained in this Agreement shall be construed in a manner to create any
relationship between Borrower and Lender other than the relationship of borrower
and lender and Borrower and Lender shall not be considered partners or
co-venturers for any purpose on account of this Agreement.

Section 8.5

Severability.

In the event any one or more of the provisions of this Agreement or any of the
other Loan Documents shall for any reason be held to be invalid, illegal or
unenforceable, in whole or in part or in any other respect, or in the event any
one or more of the provisions of any of the Loan Documents operates or would
prospectively operate to invalidate this Agreement or any of the other Loan
Documents, then and in either of those events, at the option of Lender, such
provision or provisions only shall be deemed null and void and shall not affect
the validity of the remaining Obligations, and the remaining provisions of the
Loan Documents shall remain operative and in full force and effect and shall in
no way be affected, prejudiced or disturbed thereby.

Section 8.6

Notices.

All Notices required or which any party desires to give hereunder or under any
other Loan Document shall be in writing and, unless otherwise specifically
provided in such other Loan Document, shall be deemed sufficiently given or
furnished if delivered by personal delivery, by nationally recognized overnight
courier service or by certified United States mail, postage prepaid, addressed
to the party to whom directed at the applicable address set forth below (unless
changed by similar notice in writing given by the particular party whose address
is to be changed) or by facsimile.  Any Notice shall be deemed to have been
given either at the time of personal delivery or, in the case of courier or
mail, as of the date of first attempted delivery at the address and in the
manner provided herein, or, in the case of facsimile, upon receipt; provided
that service of a Notice required by any applicable statute shall be considered
complete when the requirements of that statute are met.  Notwithstanding the
foregoing, no notice of change of address shall be effective except upon actual
receipt.  This Section shall not be construed in any way to affect or impair any
waiver of notice or demand provided in this Agreement or in any other Loan
Document or to require giving of notice or demand to or upon any Person in any
situation or for any reason.

The address and fax number of Borrower are:




Inland Diversified Virginia Beach Landstown, L.L.C.

c/o Inland Diversified Real Estate Trust, Inc.

2901 Butterfield Road

Oak Brook, IL  60523

Attn:  Mr. Barry Lazarus, President

Fax Number:  (630) 218-4957




with a copy to:




Inland Real Estate Group, Inc.

2901 Butterfield Road

Oak Brook, IL  60523

Attn:  Robert H. Baum, Esquire, General Counsel

Fax Number:  (630) 218-4900








BofA/Landstown

23

Term Loan Agreement

#438690v6










The address and fax number of Lender are:




Bank of America, N.A.

100 North Tryon Street

Mailcode:  NC1-007-11-15

Charlotte, NC  28255-0001

Attn:  Ms. Kay Ostwalt

Fax Number:  (980) 386-6434




with a copy to:




Troutman Sanders LLP

1001 Haxall Point

Richmond, VA  23219

Attn:  M. Kevin McCusty, Esquire

Fax Number:  (804) 698-6041




Section 8.7

Permitted Successors and Assigns; Disclosure of Information.

(a)

Each and every one of the covenants, terms, provisions and conditions of this
Agreement and the Loan Documents shall apply to, bind and inure to the benefit
of Borrower, its successors and those assigns of Borrower consented to in
writing by Lender, and shall apply to, bind and inure to the benefit of Lender
and the endorsees, transferees, successors and assigns of Lender, and all
Persons claiming under or through any of them.

(b)

Borrower agrees not to transfer, assign, pledge or hypothecate any right or
interest in any payment or advance due pursuant to this Agreement, or any of the
other benefits of this Agreement, without the prior written consent of Lender,
which consent may be withheld by Lender in its sole and absolute discretion.
 Any such transfer, assignment, pledge or hypothecation made or attempted by
Borrower without the prior written consent of Lender shall be void and of no
effect.  No consent by Lender to an assignment shall be deemed to be a waiver of
the requirement of prior written consent by Lender with respect to each and
every further assignment and as a condition precedent to the effectiveness of
such assignment.

(c)

Lender may sell or offer to sell the Loan or interests therein to one or more
assignees or participants.  Borrower shall execute, acknowledge and deliver any
and all instruments reasonably requested by Lender in connection therewith, and
to the extent, if any, specified in any such assignment or participation, such
assignee(s) or participant(s) shall have the same rights and benefits with
respect to the Loan Documents as such Person(s) would have if such Person(s)
were Lender hereunder.  Lender may disseminate any information it now has or
hereafter obtains pertaining to the Loan, including any security for the Loan,
any credit or other information on the Property (including environmental reports
and assessments), Borrower, any of Borrower’s principals or Guarantor, to any
actual or prospective assignee or participant, to Lender’s Affiliates, including
Merrill Lynch, Pierce, Fenner & Smith Incorporated, to any regulatory body
having jurisdiction over Lender, to any actual or prospective counterparty (or
its advisors) to any swap or derivative transaction relating to Borrower and the
Loan, or to any other party as necessary or appropriate in Lender’s reasonable
judgment.

Section 8.8

Modification; Waiver.

None of the terms or provisions of this Agreement may be changed, waived,
modified, discharged or terminated except by instrument in writing executed by
the party or parties against whom enforcement





BofA/Landstown

24

Term Loan Agreement

#438690v6










of the change, waiver, modification, discharge or termination is asserted.  None
of the terms or provisions of this Agreement shall be deemed to have been
abrogated or waived by reason of any failure or failures to enforce the same.

Section 8.9

Third Parties; Benefit.

All conditions to the obligation of Lender to make advances hereunder are
imposed solely and exclusively for the benefit of Lender and its assigns and no
other Persons shall have standing to require satisfaction of such conditions in
accordance with their terms or be entitled to assume that Lender will refuse to
make advances in the absence of strict compliance with any or all thereof and no
other Person shall, under any circumstances, be deemed to be the beneficiary of
such conditions, any or all of which may be freely waived in whole or in part by
Lender at any time in the sole and absolute exercise of its discretion.  The
terms and provisions of this Agreement are for the benefit of the parties hereto
and, except as herein specifically provided, no other Person shall have any
right or cause of action on account thereof.

Section 8.10

Rules of Construction.

The words “hereof,” “herein,” “hereunder,” “hereto,” and other words of similar
import refer to this Agreement in its entirety.  The terms “agree” and
“agreements” mean and include “covenant” and “covenants.”  The words “include”
and “including” shall be interpreted as if followed by the words “without
limitation.”  The captions and headings contained in this Agreement are included
herein for convenience of reference only and shall not be considered a part
hereof and are not in any way intended to define, limit or enlarge the terms
hereof.  All references (a) made in the neuter, masculine or feminine gender
shall be deemed to have been made in all such genders, (b) made in the singular
or plural number shall be deemed to have been made, respectively, in the plural
or singular number as well, (c) to the Loan Documents are to the same as
extended, amended, restated, supplemented or otherwise modified from time to
time unless expressly indicated otherwise, (d) to the Land, the Improvements or
the Property shall mean all or any portion of each of the foregoing,
respectively, and (e) to Articles, Sections and Schedules are to the respective
Articles, Sections and Schedules contained in this Agreement unless expressly
indicated otherwise.

Section 8.11

Counterparts.

This Agreement may be executed in any number of counterparts, each of which
shall be considered an original for all purposes; provided, however, that all
such counterparts shall together constitute one and the same instrument.

Section 8.12

Publicity.

Borrower expressly authorizes Lender to prepare and to furnish to the news media
for publication from time to time news releases with respect to the Property,
specifically to include releases detailing Lender’s involvement with the
financing of the Property.

Section 8.13

Governing Law.

This Agreement shall be governed by and construed, interpreted and enforced in
accordance with the laws of the State.





BofA/Landstown

25

Term Loan Agreement

#438690v6










Section 8.14

Time of Essence.

Time shall be of the essence for each and every provision of this Agreement of
which time is an element.

Section 8.15

Electronic Transmission of Data.

Lender and Borrower agree that certain data related to the Loan (including
confidential information, documents, applications and reports) may be
transmitted electronically, including transmission over the Internet.  This data
may be transmitted to, received from or circulated among agents and
representatives of Borrower and/or Lender and their affiliates and other Persons
involved with the subject matter of this Agreement.  Borrower acknowledges and
agrees that (a) there are risks associated with the use of electronic
transmission and that Lender does not control the method of transmittal or
service providers, (b) Lender has no obligation or responsibility whatsoever and
assumes no duty or obligation for the security, receipt or third party
interception of any such transmission, and (c) Borrower will release, hold
harmless and indemnify Lender from any claim, damage or loss, including that
arising in whole or part from Lender’s strict liability or sole, comparative or
contributory negligence, which is related to the electronic transmission of
data.

Section 8.16

Dispute Resolution.

(a)

Arbitration.  Except to the extent expressly provided below, any Dispute shall,
upon the request of either party, be determined by binding arbitration in
accordance with the Federal Arbitration Act, Title 9, United States Code (or if
not applicable, the applicable state law), the then-current rules for
arbitration of financial services disputes of AAA and the “Special Rules” set
forth below.  In the event of any inconsistency, the Special Rules shall
control.  The filing of a court action is not intended to constitute a waiver of
the right of Borrower or Lender, including the suing party, thereafter to
require submittal of the Dispute to arbitration.  Any party to this Agreement
may bring an action, including a summary or expedited proceeding, to compel
arbitration of any Dispute in any court having jurisdiction over such action.
 For the purposes of this Dispute Resolution Section only, the terms “party” and
“parties” shall include any parent corporation, subsidiary or Affiliate of
Lender involved in the servicing, management or administration of any obligation
described in or evidenced by this Agreement, together with the officers,
employees, successors and assigns of each of the foregoing.




(b)

Special Rules.




(i)

The arbitration shall be conducted in any U.S. state where real or tangible
personal property collateral is located, or if there is no such collateral, in
the City and County where Lender is located pursuant to its address for notice
purposes in this Agreement.




(ii)

The arbitration shall be administered by AAA, who will appoint an arbitrator.
 If AAA is unwilling or unable to administer the arbitration, or if AAA is
unwilling or unable to enforce or legally precluded from enforcing any and all
provisions of this Dispute Resolution Section, then any party to this Agreement
may substitute another arbitration organization that has similar procedures to
AAA and that will observe and enforce any and all provisions of this Dispute
Resolution Section.  All Disputes shall be determined by one arbitrator;
however, if the amount in controversy in a Dispute exceeds Five Million Dollars
($5,000,000), upon the request of any party, the Dispute shall be decided by
three arbitrators (for purposes of this Agreement, referred to collectively as
the “arbitrator”).








BofA/Landstown

26

Term Loan Agreement

#438690v6










(iii)

All arbitration hearings will be commenced within ninety (90) days of the demand
for arbitration and completed within ninety (90) days from the date of
commencement; provided, however, that upon a showing of good cause, the
arbitrator shall be permitted to extend the commencement of such hearing for up
to an additional sixty (60) days.




(iv)

The judgment and the award, if any, of the arbitrator shall be issued within
thirty (30) days of the close of the hearing.  The arbitrator shall provide a
concise written statement setting forth the reasons for the judgment and for the
award, if any.  The arbitration award, if any, may be submitted to any court
having jurisdiction to be confirmed and enforced, and such confirmation and
enforcement shall not be subject to arbitration.




(v)

The arbitrator will give effect to statutes of limitations and any waivers
thereof in determining the disposition of any Dispute and may dismiss one or
more claims in the arbitration on the basis that such claim or claims is or are
barred.  For purposes of the application of the statute of limitations, the
service on AAA under applicable AAA rules of a notice of Dispute is the
equivalent of the filing of a lawsuit.




(vi)

Any dispute concerning this arbitration provision, including any such dispute as
to the validity or enforceability of this provision, or whether a Dispute is
arbitrable, shall be determined by the arbitrator; provided, however, that the
arbitrator shall not be permitted to vary the express provisions of these
Special Rules or the Reservation of Rights in subsection (c) below.




(vii)

The arbitrator shall have the power to award legal fees and costs pursuant to
the terms of this Agreement.




(viii)

The arbitration will take place on an individual basis without reference to,
resort to, or consideration of any form of class or class action.




(c)

Reservations of Rights.  Nothing in this Agreement shall be deemed to (i) limit
the applicability of any otherwise applicable statutes of limitation and any
waivers contained in this Agreement, or (ii) apply to or limit the right of
Lender (A) to exercise self help remedies such as (but not limited to) setoff,
or (B) to foreclose judicially or nonjudicially against any real or personal
property collateral, or to exercise judicial or nonjudicial power of sale
rights, (C) to obtain from a court provisional or ancillary remedies such as
(but not limited to) injunctive relief, writ of possession, prejudgment
attachment, or the appointment of a receiver, or (D) to pursue rights against a
party to this Agreement in a third-party proceeding in any action brought
against Lender in a state, federal or international court, tribunal or hearing
body (including actions in specialty courts, such as bankruptcy and patent
courts).  Lender may exercise the rights set forth in clauses (A) through (D),
inclusive, before, during or after the pendency of any arbitration proceeding
brought pursuant to this Agreement.  Neither the exercise of self help remedies
nor the institution or maintenance of an action for foreclosure or provisional
or ancillary remedies shall constitute a waiver of the right of any party,
including the claimant in any such action, to arbitrate the merits of the
Dispute occasioning resort to such remedies.  No provision in the Loan Documents
regarding submission to jurisdiction and/or venue in any court is intended or
shall be construed to be in derogation of the provisions in any Loan Document
for arbitration of any Dispute.




(d)

Conflicting Provisions for Dispute Resolution.  If there is any conflict between
the terms, conditions and provisions of this Section and those of any other
provision or agreement for arbitration or dispute resolution, the terms,
conditions and provisions of this Section shall prevail as to any Dispute
arising out of or relating to (i) this Agreement, (ii) any other Loan Document,
(iii) any related agreements or instruments, or (iv) the transaction
contemplated herein or therein (including any claim based on or





BofA/Landstown

27

Term Loan Agreement

#438690v6










arising from an alleged personal injury or business tort).  In any other
situation, if the resolution of a given Dispute is specifically governed by
another provision or agreement for arbitration or dispute resolution, the other
provision or agreement shall prevail with respect to said Dispute.




(e)

Jury Trial Waiver in Arbitration.  By agreeing to this Section, the parties
irrevocably and voluntarily waive any right they may have to a trial by jury in
respect of any Dispute.




Section 8.17

Forum.

Borrower hereby irrevocably submits generally and unconditionally for itself and
in respect of its property to the jurisdiction of any state court or any United
States federal court sitting in the State specified in the governing law section
of this Agreement and to the jurisdiction of any state court or any United
States federal court sitting in the state in which any of the Property is
located, over any Dispute.  Borrower hereby irrevocably waives, to the fullest
extent permitted by Law, any objection that Borrower may now or hereafter have
to the laying of venue in any such court and any claim that any such court is an
inconvenient forum.  Borrower hereby agrees and consents that, in addition to
any methods of service of process provided for under applicable law, all service
of process in any such suit, action or proceeding in any state court or any
United States federal court sitting in the state specified in the governing law
section of this Agreement may be made by certified or registered mail, return
receipt requested, directed to Borrower at its address for notice set forth in
this Agreement, or at a subsequent address of which Lender received actual
notice from Borrower in accordance with the notice section of this Agreement,
and service so made shall be complete five (5) days after the same shall have
been so mailed.  Nothing herein shall affect the right of Lender to serve
process in any manner permitted by Law or limit the right of Lender to bring
proceedings against Borrower in any other court or jurisdiction.




Section 8.18

WAIVER OF JURY TRIAL.  

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO ARBITRATE ANY
“DISPUTE” (FOR PURPOSES OF THIS SECTION, AS DEFINED IN SCHEDULE 1) AS SET FORTH
IN THIS AGREEMENT, TO THE EXTENT ANY “DISPUTE” IS NOT SUBMITTED TO ARBITRATION
OR IS DEEMED BY THE ARBITRATOR OR BY ANY COURT WITH JURISDICTION TO BE NOT
ARBITRABLE OR NOT REQUIRED TO BE ARBITRATED, BORROWER AND LENDER WAIVE TRIAL BY
JURY IN RESPECT OF ANY SUCH “DISPUTE” AND ANY ACTION ON SUCH “DISPUTE.”  THIS
WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE BY BORROWER AND LENDER, AND
BORROWER AND LENDER HEREBY REPRESENT THAT NO REPRESENTATIONS OF FACT OR OPINION
HAVE BEEN MADE BY ANY PERSON OR ENTITY TO INDUCE THIS WAIVER OF TRIAL BY JURY OR
TO IN ANY WAY MODIFY OR NULLIFY ITS EFFECT.  THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE PARTIES ENTERING INTO THE LOAN DOCUMENTS.  BORROWER AND
LENDER ARE EACH HEREBY AUTHORIZED TO FILE A COPY OF THIS SECTION IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER OF JURY TRIAL.  BORROWER
FURTHER REPRESENTS AND WARRANTS THAT IT HAS BEEN REPRESENTED IN THE SIGNING OF
THIS AGREEMENT AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, OR
HAS HAD THE OPPORTUNITY TO BE REPRESENTED BY INDEPENDENT LEGAL COUNSEL SELECTED
OF ITS OWN FREE WILL, AND THAT IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER
WITH COUNSEL.  





BofA/Landstown

28

Term Loan Agreement

#438690v6










Section 8.19

USA Patriot Act Notice.  

Lender hereby notifies Borrower that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), Lender is required to obtain, verify and record information that
identifies Borrower, which information includes the name and address of Borrower
and other information that will allow Lender to identify Borrower in accordance
with the Act.




Section 8.20

Entire Agreement.  

The Loan Documents constitute the entire understanding and agreement between
Borrower and Lender with respect to the transactions arising in connection with
the Loan, and supersede all prior written or oral understandings and agreements
between Borrower and Lender with respect to the matters addressed in the Loan
Documents.  In particular, and without limitation, the terms of any commitment
by Lender to make the Loan are merged into the Loan Documents.  Except as
incorporated in writing into the Loan Documents, there are no representations,
understandings, stipulations, agreements or promises, oral or written, with
respect to the matters addressed in the Loan Documents.  If there is any
conflict between the terms, conditions and provisions of this Agreement and
those of any other instrument or agreement, including any other Loan Document,
the terms, conditions and provisions of this Agreement shall prevail.




Section 8.21

REA Amendment.

Borrower has informed Lender that after the date of this Agreement Borrower
intends to execute an amendment to that certain Reciprocal Easement Agreement
between Kohl’s Department Stores, Inc. and the Borrower (as successor in
interest to Mountain Ventures Virginia Beach, LLC) in substantially the same
form as approved by Lender prior to the date of this Agreement (the “REA
Amendment”).  Borrower has requested that Lender consent to the REA Amendment
and to subordinate the lien of the Deed of Trust to the REA Amendment.  Lender
hereby agrees that it will, at the sole expense of Borrower, (a) consent to
Borrower’s execution, delivery and recordation of the REA Amendment and (b)
execute and deliver such documentation as may reasonably be required to
subordinate the lien of the Deed of Trust to the REA Amendment, provided that
Borrower (x) records the REA Amendment in the applicable land records, (y)
executes and delivers to Lender a modification of the Deed of Trust to include
the REA Amendment in the legal description of the encumbered property and causes
the same to be recorded in the applicable land records and ( z ) causes the
issuance of an endorsement to  Lender's mortgagee title insurance policy to
include the REA Amendment in the description of the insured premises.  




[Execution Appears on the Following Page]





BofA/Landstown

29

Term Loan Agreement

#438690v6










IN WITNESS WHEREOF, Borrower and Lender have caused this Agreement to be
executed under seal as of the date first above written.

BORROWER:




Inland Diversified Virginia Beach Landstown, L.L.C.,

  a Delaware limited liability company

 

By:

Inland Diversified Real Estate Trust, Inc.,

the sole member




By:

/s/ Barry L. Lazarus (SEAL)

Name:

Barry L. Lazarus

Title:

President




LENDER:

Bank of America, N.A.,

  a national banking association

By:

/s/ Trent A. Deguzis (SEAL)

Name:

Trent A. Deguzis

Title:

Senior Vice President








BofA/Landstown

30

Term Loan Agreement

#438690v6










Schedule 1

Definitions

Unless the context otherwise specifies or requires, the following terms shall
have the meanings herein specified, such definitions to be applicable equally to
the singular and the plural forms of such terms and to all genders:

“AAA” means the American Arbitration Association, or any successor thereof.

“Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)).

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Approved Manager” means Borrower, Inland Diversified Real Estate Services, LLC,
a Delaware limited liability company, or any other reputable and creditworthy
property manager, subject to the prior approval of Lender, not to be
unreasonably withheld, with a portfolio of properties comparable to the Property
under active management.

“Authorized Signer” means any signer of this Agreement, acting alone, or any
other representative of Borrower duly designated and authorized by Borrower to
sign draw requests in a writing addressed to Lender.

“Banking Day” means any day that is not a Saturday, Sunday or banking holiday in
the State.

“Borrower’s Deposit Account” means an account established with Lender pursuant
to the terms of Section 4.6.

“Casualty” means any act or occurrence of any kind or nature that results in
damage, loss or destruction to the Property.

“Claim” means any liability, suit, action, claim, demand, loss, expense,
penalty, fine, judgment or other cost of any kind or nature whatsoever,
including fees, costs and expenses of attorneys, consultants, contractors and
experts.

“Closing Checklist” means that certain Closing Requirements and Checklist
setting forth the conditions for closing the Loan and recording the Deed of
Trust.

“Code” means the Internal Revenue Code of 1986, as amended.

“Condemnation” means any taking of title to, use of, or any other interest in
the Property under the exercise of the power of condemnation or eminent domain,
whether temporarily or permanently, by any Governmental Authority or by any
other Person acting under or for the benefit of a Governmental Authority.

“Condemnation Awards” means any and all judgments, awards of damages (including
severance and consequential damages), payments, proceeds, settlements, amounts
paid for a taking in lieu of Condemnation, or other compensation heretofore or
hereafter made, including interest thereon, and the





BofA/Landstown

31

Term Loan Agreement

#438690v6










right to receive the same, as a result of, or in connection with, any
Condemnation or threatened Condemnation.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise,
“Controlling” or “Controlled” have meanings correlative thereto.

“Deed of Trust” means the Credit Line Deed of Trust, Assignment, Security
Agreement and Fixture Filing dated of even date herewith given by Borrower to
Lender to secure the Obligations, as the same may from time to time be extended,
amended, restated, supplemented or otherwise modified.

“Default” means an event or circumstance that, with the giving of Notice or
lapse of time, or both, would constitute an Event of Default under the
provisions of this Agreement.

“Dispute” means any controversy, claim or dispute between or among the parties
to this Agreement, including any such controversy, claim or dispute arising out
of or relating to (a) this Agreement, (b) any other Loan Document, (c) any
related agreements or instruments, or (d) the transaction contemplated herein or
therein (including any claim based on or arising from an alleged personal injury
or business tort).

“Environmental Agreement” means the Environmental Indemnification and Release
Agreement dated of even date herewith by and between Borrower and Lender
pertaining to the Property, as the same may from time to time be extended,
amended, restated or otherwise modified.  

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Event of Default” means any event or circumstance specified in Article VI and
the continuance of such event or circumstance beyond the applicable grace and/or
cure periods therefor, if any, set forth in Article VI.

“Existing Deed of Trust” means the Construction Deed of Trust, Assignment of
Rents, Security Agreement and Fixture Filing from Mountain Ventures Virginia
Beach, LLC to Robert M. Dilling, Trustee, dated October 20, 2006 and recorded
November 6, 2006 as Instrument No. 2006110700168350, securing  Bank of America,
N.A., successor in interest to PNC Bank National Association, in the principal
amount of $85,300,000.00; modified by First Modification and Spreader Agreement
to Construction Deed of Trust, Assignment of Rents, Security Agreement and
Fixture Filing recorded as Instrument No. 20061206001823530; modified by Second
Modification and Spreader Agreement to Construction Deed of Trust, Assignment of
Rents, Security Agreement and Fixture Filing recorded as Instrument No.
20070123000104820; as affected by Deed of Partial Release recorded as Instrument
No. 20070129000104830; modified by Third Modification and Spreader Agreement to
Construction Deed of Trust, Assignment of Rents, Security Agreement and Fixture
Filing recorded as Instrument No. 20071114001531020; and modified by Fourth
Modification and Spreader Agreement to Construction Deed of Trust, Assignment of
Rents, Security Agreement and Fixture Filing recorded as Instrument No.
20090813000954640.




“Existing Loan” means the loan evidenced by the Existing Note and secured by the
Existing Deed of Trust.

“Existing Note” means, separately and together, the three (3) promissory notes
in the original principal amounts of $32,650,000 (PNC), $23,962,638 (KeyBank)
and $35,107,362 (BofA), respectively,





BofA/Landstown

32

Term Loan Agreement

#438690v6










that have been assigned to Lender, evidence the Existing Loan and are secured by
the Existing Deed of Trust.




“Expenses” means all fees, charges, costs and expenses of any nature whatsoever
incurred at any time and from time to time (whether before or after an Event of
Default) by Lender in making, funding, administering or modifying the Loan, in
negotiating or entering into any “workout” of the Loan, or in exercising or
enforcing any rights, powers and remedies provided in the Deed of Trust or any
of the other Loan Documents, including attorneys’ fees, court costs, receiver’s
fees, management fees and costs incurred in the repair, maintenance and
operation of, or taking possession of, or selling, the Property.

“Governmental Authority” means any governmental or quasi-governmental entity,
including any court, department, commission, board, bureau, agency,
administration, service, district or other instrumentality of any governmental
entity.

“Guarantor” means Inland Diversified Real Estate Trust, Inc., a Maryland
corporation, and its successors and assigns.

“Guaranty” means the Guaranty Agreement dated of even date herewith executed by
Guarantor for the benefit of Lender, as the same may from time to time be
extended, amended, restated, supplemented or otherwise modified.

“Improvements” means all on-site and off-site improvements to the Land for a
retail shopping center located on the Land, together with all fixtures, tenant
improvements and appurtenances now or later to be located on the Land and/or in
such improvements.

“Insurance Proceeds” means the insurance claims under and the proceeds of any
and all policies of insurance covering the Property or any part thereof,
including all returned and unearned premiums with respect to any insurance
relating to such Property, in each case whether now or hereafter existing or
arising.

“Land” means the land described in and encumbered by the Deed of Trust.

“Laws” means all federal, state and local laws, statutes, rules, ordinances,
regulations, codes, licenses, authorizations, decisions, injunctions,
interpretations, orders or decrees of any court or other Governmental Authority
having jurisdiction as may be in effect from time to time.

 “Leases” means all leases, license agreements and other occupancy or use
agreements (whether oral or written), now or hereafter existing, which cover or
relate to the Property or any part thereof, together with all options therefor,
amendments thereto and renewals, modifications and guaranties thereof, including
any cash or security deposited under the Leases to secure performance by the
tenants of their obligations under the Leases, whether such cash or security is
to be held until the expiration of the terms of the Leases or applied to one or
more of the installments of rent coming due thereunder.

“Loan” means the loan from Lender to Borrower, the repayment obligations in
connection with which are evidenced by the Note.

“Loan Amount” means Sixty-Eight Million Three Hundred Seventy-Five Thousand and
No/100 Dollars ($68,375,000.00).





BofA/Landstown

33

Term Loan Agreement

#438690v6










“Loan Documents” means this Agreement, the Note, the Deed of Trust, the
Environmental Agreement, the Guaranty, any Swap Contract, any application or
reimbursement agreement executed in connection with any Letter of Credit and any
and all other documents which Borrower, Guarantor or any other party or parties
have executed and delivered, or may hereafter execute and deliver, to evidence,
secure or guarantee the Obligations, or any part thereof, as the same may from
time to time be extended, amended, restated, supplemented or otherwise modified.

“Net Proceeds,” when used with respect to any Condemnation Awards or Insurance
Proceeds, means the gross proceeds from any Condemnation or Casualty remaining
after payment of all expenses, including attorneys’ fees, incurred in the
collection of such gross proceeds.

“Note” means the Promissory Note dated of even date herewith, in an amount equal
to the Loan Amount, made by Borrower to the order of Lender, as the same may
from time to time be extended, amended, restated, supplemented or otherwise
modified.

“Notice” means a notice, request, consent, demand or other communication given
in accordance with the provisions of Section 8.6 of this Agreement.

“Obligations” means all present and future debts, obligations and liabilities of
Borrower to Lender arising pursuant to, or on account of, the provisions of this
Agreement, the Note or any of the other Loan Documents, including the
obligations: (a) to pay all principal, interest, late charges, prepayment
premiums (if any) and other amounts due at any time under the Note; (b) to pay
all Expenses, indemnification payments, fees and other amounts due at any time
under the Deed of Trust or any of the other Loan Documents, together with
interest thereon as provided in the Deed of Trust or such Loan Document; (c) to
pay and perform all obligations of Borrower under any Swap Contract; and (d) to
perform, observe and comply with all of the terms, covenants and conditions,
expressed or implied, which Borrower is required to perform, observe or comply
with pursuant to the terms of this Agreement, the Deed of Trust or any of the
other Loan Documents.  

“Person” means an individual, a corporation, a partnership, a joint venture, a
limited liability company, a trust, an unincorporated association, any
Governmental Authority or any other entity.

“Property” means the real and personal property conveyed and encumbered by the
Deed of Trust.

“Rents” means all of the rents, royalties, issues, profits, revenues, earnings,
income and other benefits of the Property or any part thereof, or arising from
the use or enjoyment of the Property or any part thereof, including all such
amounts paid under or arising from any of the Leases and all fees, charges,
accounts or other payments for the use or occupancy of rooms or other public
facilities within the Property or any part thereof.

“State” means the Commonwealth of Virginia.

“Survey” means a map or plat of survey of the Land which conforms with Lender’s
survey requirements set forth in the Closing Checklist and with the “Minimum
Standard Detail Requirements for ALTA/ACSM Land Title Surveys” jointly
established and adopted by ALTA and NSPS in 2005, and pursuant to the Accuracy
Standards as adopted by ALTA and NSPS and in effect on the date when the Survey
is certified to Lender in the form specified in the Closing Checklist.

“Swap Contract” means any agreement, whether or not in writing, relating to any
Swap Transaction, including, unless the context otherwise clearly requires, any
form of master agreement (the “Master Agreement”) published by the International
Swaps and Derivatives Association, Inc., or any





BofA/Landstown

34

Term Loan Agreement

#438690v6










other master agreement, entered into prior to the date hereof or any time after
the date hereof, between Swap Counterparty and Borrower, together with any
related schedule and confirmation, as amended, supplemented, superseded or
replaced from time to time.

“Swap Counterparty” means Lender or an Affiliate of Lender, in its capacity as
counterparty under any Swap Contract.

“Swap Transaction” means any transaction that is a rate swap, basis swap,
forward rate transaction, commodity swap, commodity option, equity or equity
index swap or option, bond option, note or bill option, interest rate option,
forward foreign exchange transaction, cap transaction, collar transaction, floor
transaction, currency swap transaction, cross-currency rate swap transaction,
swap option, currency option, credit swap or default transaction, T-lock, or any
other similar transaction (including any option to enter into the foregoing) or
any combination of the foregoing, entered into prior to the date hereof or
anytime after the date hereof between Swap Counterparty and Borrower so long as
a writing, such as a Swap Contract, evidences the parties’ intent that such
obligations shall be secured by the Deed of Trust in connection with the Loan.

“Taxes” means all taxes and assessments whether general or special, ordinary or
extraordinary, or foreseen or unforeseen, which at any time may be assessed,
levied, confirmed or imposed by any Governmental Authority or any communities
facilities or other private district on Borrower or on any of its properties or
assets or any part thereof or in respect of any of its franchises, businesses,
income or profits.

“Termination Fee Deposit” shall have the meaning set forth in Section 4.17.








BofA/Landstown

35

Term Loan Agreement

#438690v6










Schedule 2

Leasing and Tenant Matters

1.

Representations and Warranties of Borrower Regarding Leases.

Borrower represents and warrants that Borrower has delivered to Lender
Borrower’s standard form of tenant lease and a true and correct copy of all
Leases and any guaranty(ies) thereof, affecting any part of the Improvements,
together with an accurate and complete rent roll for the Property, and no such
Lease or guaranty contains any option or right of first refusal to purchase all
or any portion of the Property or any present or future interest therein.

2.

Covenants of Borrower Regarding Leases and Rents.

Borrower covenants that Borrower (a) will observe and perform all of the
obligations imposed upon the landlord in the Leases and will not do or permit to
be done anything to impair the security thereof; (b) will use its best efforts
to enforce or secure, or cause to be enforced or secured, the performance of
each and every obligation and undertaking of the respective tenants under the
Leases and will appear in and defend, at Borrower’s sole cost and expense, any
action or proceeding arising under, or in any manner connected with, the Leases;
(c) will not collect any of the Rents in advance of the time when the same
become due under the terms of the Leases; (d) will not discount any future
accruing Rents; (e) without the prior written consent of Lender, will not
execute any assignment of the Leases or the Rents; (f) will not modify the rent,
the term, the demised premises or the common area maintenance charges under any
of the Leases, or add or modify any option or right of first refusal to purchase
all or any portion of the Property or any present or future interest therein, or
surrender, cancel or terminate any Lease, without the prior written consent of
Lender; and (g) will execute and deliver, at the request of Lender, all such
assignments of the Leases and Rents in favor of Lender as Lender may from time
to time require.  

3.

Leasing Guidelines.  

Borrower shall not enter into any Lease of space in the Improvements unless
approved or deemed approved by Lender prior to execution.  Borrower’s standard
form of tenant lease, and any revisions thereto, must have the prior written
approval of Lender.  Lender shall be “deemed” to have approved any Lease that:
(a) is on the standard form lease approved by Lender with any modifications
thereto limited to those which Borrower reasonably believes to be customary or
otherwise appropriate in leases with tenants such as the subject tenant; (b) is
entered into in the ordinary course of business with a bona fide unrelated
third-party tenant, and Borrower, acting in good faith and exercising due
diligence, has determined that the tenant is financially capable of performing
its obligations under the Lease; (c) is received by Lender, together with any
guaranty(ies) and financial information received by Borrower regarding the
tenant and guarantor(s), within fifteen (15) days after execution; (d) reflects
an arm’s-length transaction; (e) contains no option or right of first refusal to
purchase all or any portion of the Property or any present or future interest
therein; (f) does not require Borrower to provide funds for tenant improvements
in excess of the amount that is or will be available to Borrower to pay the
same, (g) requires the tenant to execute and deliver to Lender an estoppel
certificate in form and substance acceptable to Lender within ten (10) days
after notice from Lender; and (h) does not cover in excess of 10,000 square feet
of net rentable area of the Improvements or have a rental rate that is less than
$17 per square foot.  Borrower shall provide to Lender a correct and complete
copy of each Lease, including any exhibits, and any guaranty(ies) thereof, prior
to execution unless the Lease meets the foregoing requirements for “deemed”
approval by Lender.  Borrower shall pay all reasonable costs incurred by Lender
in reviewing and approving Leases and any guaranties thereof, and also in
negotiating





BofA/Landstown

36

Term Loan Agreement

#438690v6










subordination agreements and subordination, nondisturbance and attornment
agreements with tenants, including reasonable attorneys’ fees and costs.

4.

Delivery of Leasing Information and Documents.

From time to time upon Lender’s request, Borrower shall promptly deliver to
Lender (a) complete executed originals of each Lease, including any exhibits
thereto and any guaranty(ies) thereof, (b) a complete rent roll of the Property
in such detail as Lender may require, together with such operating statements
and leasing schedules and reports as Lender may require, (c) any and all
financial statements of the tenants, subtenants and any lease guarantors to the
extent available to Borrower, (d) such other information regarding tenants and
prospective tenants and other leasing information as Lender may request, and
(e) such estoppel certificates, subordination agreements and/or subordination,
nondisturbance and attornment agreements executed by such tenants, subtenants
and guarantors, if any, in such forms as Lender may require.

  





BofA/Landstown

37

Term Loan Agreement

#438690v6










Schedule 3

Tax and Insurance Reserve Deposits

1.

Upon Notice from Lender to Borrower after the occurrence of an Event of Default,
Borrower shall pay to Lender, on each monthly payment date under the Note,
one-twelfth (1/12th) of the amount estimated by Lender to pay all installments
of Taxes levied against the Property and all insurance premiums for insurance
required to be maintained by Borrower under the Loan Documents, in each case
coming due during the upcoming twelve (12) month period.  Required payments
hereunder shall be added together with the regular payments under the Note and
with any other sums required under the Loan Documents, all of which shall be
paid monthly as an aggregate sum by Borrower to Lender until the Obligations are
paid and performed in full.  Unless otherwise required by applicable Law, funds
paid by Borrower hereunder shall not be or be deemed to be escrow or trust
funds.  At Lender’s option, such funds may be held in an individual account,
consolidated with other like accounts, or commingled with the general funds of
Lender.  Such funds shall be held in an interest-bearing account in the name of
Lender and all interest shall be credited to Borrower.  Borrower agrees that it
shall include all interest and earnings on such funds paid to or deposited with
Lender as its income (and, if Borrower is a partnership or other pass-through
entity, the income of its partners, members or beneficiaries, as the case may
be), and shall be the owner of all such funds for federal and applicable state
and local tax purposes.

2.

Unless Lender shall elect otherwise, Lender shall pay for the account of
Borrower, to the extent funds paid to Lender hereunder are sufficient for such
purposes, prior to the delinquency date for such expense, real property Taxes
and insurance premiums for which Borrower has provided invoices to Lender in
advance.  In its sole and absolute discretion, Lender may retain a third party
tax lien service to obtain tax certificates or other evidence or estimates of
Taxes due or to become due and Borrower shall promptly reimburse Lender for the
cost of retaining any such service.  Any unpaid reimbursements for any tax lien
service will be added to the Obligations.  Borrower shall ensure Lender’s
receipt, at least thirty (30) days prior to the respective dates on which
penalties are attached thereto, of all bills, invoices and statements for all
Taxes and insurance premiums to be paid.  Lender shall not be responsible for
the payment of any invoice if Borrower has not paid to Lender sufficient funds
for such item under this Schedule 3, even if the shortfall results from Lender’s
failure to adequately estimate and collect sufficient funds to satisfy such
charges.  In making any payment for Taxes or insurance hereunder, Lender shall
be entitled to rely on any tax lien service or any bill, statement or estimate
procured from the appropriate public office or insurance company or agent
without any inquiry into the accuracy, validity, enforceability or
contestability of any Taxes, valuation, sale, forfeiture, tax lien or title or
claim thereof.

3.

Borrower grants to Lender a security interest in all funds paid to or deposited
with Lender hereunder, and any proceeds thereof, as security for the
Obligations.  Such security interest shall be governed by the Uniform Commercial
Code of the State, and Lender shall have available to it all of the rights and
remedies available to a secured party thereunder.  Borrower shall have no right
to unilaterally demand payment of or to withdraw funds deposited with Lender
hereunder except as expressly permitted hereby or to the extent expressly
permitted by applicable law.  Borrower agrees that Lender may apply any funds
paid to or deposited with Lender hereunder to cure the default to the extent
expressly permitted by applicable law.





BofA/Landstown

38

Term Loan Agreement

#438690v6










Schedule 4

Swap Contracts




1.

Swap Documentation.  If Borrower, Lender and Swap Counterparty agree to a Swap
Transaction, Borrower shall deliver to Swap Counterparty the following documents
and other items, executed and acknowledged as appropriate, all in form and
substance satisfactory to Lender and Swap Counterparty: (a) Master Agreement in
the form published by the International Swaps and Derivatives Association, Inc.
and related schedule in the form agreed upon between Borrower and Swap
Counterparty; (b) a confirmation under the foregoing, if applicable; (c) the
Guaranty; (d) if Borrower is anything other than a natural person, evidence of
due authorization to enter into transactions under the foregoing Swap Contract
with Swap Counterparty, together with evidence of due authorization and
execution of any Swap Contract; and such other title endorsements, documents,
instruments and agreements as Lender and Swap Counterparty may require to
evidence satisfaction of the conditions set forth in this Section 1 of Schedule
4.




2.

Conveyance and Security Interest.  To secure Borrower’s Obligations, Borrower
hereby transfers, assigns and transfers to Lender, and grants to Lender a
security interest in, all of Borrower’s right, title and interest, but not its
obligations, duties or liabilities for any breach, in, under and to the Swap
Contract, any and all amounts received by Borrower in connection therewith or to
which Borrower is entitled thereunder, and all proceeds of the foregoing.  All
amounts payable to Borrower under the Swap Contract shall be paid to Lender and
shall be applied to pay interest or other amounts under the Loan.




3.

Cross-Default.  It shall be an Event of Default under this Agreement if any
Event of Default occurs as defined under any Swap Contract as to which Borrower
is the Defaulting Party, or if any Termination Event occurs under any Swap
Contract as to which Borrower is an Affected Party.  As used in this Section,
the terms “Defaulting Party,” “Termination Event” and “Affected Party” have the
meanings ascribed to them in the Swap Contract.




4.

Remedies; Cure Rights.  In addition to any and all other remedies to which
Lender and Swap Counterparty are entitled at law or in equity, Swap Counterparty
shall have the right, to the extent so provided in any Swap Contract or any
Master Agreement relating thereto, (a) to declare an event of default,
termination event or other similar event thereunder and to designate an Early
Termination Date as defined under the Master Agreement, and (b) to determine net
termination amounts in accordance with the Swap Contract and to setoff amounts
between Swap Contracts.  Lender shall have the right at any time (but shall have
no obligation) to take in its name or in the name of Borrower such action as
Lender may at any time determine to be necessary or advisable to cure any
default under any Swap Contract or to protect the rights of Borrower or Swap
Counterparty thereunder; provided, however, that before the occurrence of an
Event of Default under this Agreement, Lender shall give prior written notice to
Borrower before taking any such action.  For this purpose, Borrower hereby
constitutes Lender its true and lawful attorney-in-fact with full power of
substitution, which power of attorney is coupled with an interest and
irrevocable, to exercise, at the election of Lender, any and all rights and
remedies of Borrower under the Swap Contract, including making any payments
thereunder and consummating any transactions contemplated thereby, and to take
any action that Lender may deem proper in order to collect, assert or enforce
any claim, right or title, in and to the Swap Contract hereby assigned and
conveyed, and generally to take any and all such action in relation thereto as
Lender shall deem advisable.  Lender shall not incur any liability if any action
so taken by Lender or on its behalf shall prove to be inadequate or invalid.
 Borrower expressly understands and agrees that Lender is not hereby assuming
any duties or obligations of Borrower to make payments to Swap Counterparty
under any Swap Contract or





BofA/Landstown

39

Term Loan Agreement

#438690v6










under any other Loan Document.  Such payment duties and obligations remain the
responsibility of Borrower notwithstanding any language in this Agreement.





BofA/Landstown

40

Term Loan Agreement

#438690v6


